Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-4, 6-7, 11, 13-14, and 20-25 are amended. Claims 1-25 are pending and have been considered. 

Claim Objections
Claims 5, 12, 19, 22, 24, and 25 are objected to because of the following informalities: 
In claim 5, second-to-last line, the limitation “the exponent” should recite “the exponent portion”. Claims 12, 19, and 24 each recite same informality in the second-to-last line.
Claim 22 recites “wherein” twice – both before and after the deleted text.
In claim 25, in each of lines 6 and 7, the limitation “to store to” are grammatically incorrect. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 25 it is unclear if “a second register to store to an exponent value” (line 7) is the same as or different from “a five-bit shared exponent register” (line 3). For purposes of examination, Examiner interprets them to be different.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIMS 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitations:
generate a… training tensor that includes: 
a five-bit shared exponent common to each of a plurality of 16-bit floating point values included in the… training tensor, each of the plurality of 16-bit floating point values including: 
a first plurality of bits that form a mantissa of the respective floating point number; 
a second plurality of bits that form an exponent portion of the respective floating point number; and 
a one-bit switch to selectively combine the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent; and 
predict an overflow or underflow condition in one or more of the 16-bit floating point values.
These limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper, but for the recitation of processor circuitry. The limitation “generate a… training tensor” is interpreted as generating a tensor such as a vector. The generate limitation can be performed by hand by writing a tensor of 16-bit floating point values on paper. The limitation “selectively combine” is interpreted as choosing to combine, based on the one-bit switch, the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent. Generating a tensor of floating-point values is also a mathematical computation. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry
a communications interface coupled to the processor circuitry, the communications interface couplable to a neural network; and 
a storage device coupled to the processor circuitry, the storage device including machine readable instructions 
The neural network, processor circuitry, communications interface, storage device, and machine readable instructions are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

 Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network, processor circuitry, communications interface, storage device, and machine readable instructions are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the “generate” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1. The claim also recites the limitations: 
wherein the mantissa is a variable bit-length mantissa, the exponent portion is a variable bit-length exponent, 
select, based on one or more… parameters: a first number of bits to represent the variable bit-length mantissa; and a second number of bits to represent the variable bit-length exponent.
The limitation describing the training tensor further limits the “generate” abstract idea of claim 1. The “select” limitation is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper but for the recitation of “processor circuitry”. If necessary, “Based on one or more parameters” can be achieved by referencing a table of values. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network, instructions, and processor circuitry. These elements are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network, instructions, and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 3.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 3 and further limits the “generate” abstract idea of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the “generate” abstract idea of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 6 
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation: 
generating… a… training tensor that includes: a five-bit shared exponent common to each of a plurality of 16-bit floating point values included in the neural network training tensor, each of the 16-bit floating point values including: a first plurality of bits that form a mantissa of the respective floating point number; and a second plurality of bits that form an exponent portion of the respective floating point 25number; and a one-bit switch to selectively combine the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent
predicting… an overflow or underflow condition in one or more of the 16-bit floating point values
But for the recitation of processor circuitry, these limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper. The limitation of generating a training tensor is interpreted as generating a tensor such as a vector. This generating limitation can be performed by hand by writing a tensor of 16-bit floating point values on paper. The limitation “selectively combine” is interpreted as choosing to combine, based on the one-bit switch, the exponent portion of the respective 16-bit floating point number with the five-bit shared exponent. Generating a tensor of floating-point values is also a mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry
providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input 
The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f).
The additional element of “providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input” is mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The additional element “providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input” is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation:
selecting… based on one or more… parameters: a first number of bits to represent the variable bit-length mantissa; and a second number of bits to represent the variable bit-length exponent. 
But for the processor circuitry, selecting a number of bits is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation
detecting… a trend in one or more of the plurality of 16-bit floating point values included in the training tensor, the detected trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
But for the processor circuitry, this limitation is a mental process of observing an underflow or overflow condition, which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 9. The claim also recites:
selecting a first number of bits included in the first plurality of bits and a second number of bits included in the second plurality of bits responsive to
detecting a trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
But for the processor circuitry, selecting a number of bits and detecting a trend are mental processes which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIMS 13-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13-16 and 18-19 are systems, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as method claims 6-9 and 11-12, respectively. Therefore, claims 13-16 and 18-19 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 6-9 and 11-12, respectively.

CLAIM 17 incorporates the rejection of claim 16
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 16. The claim recites the following limitations:
means for detecting a trend in one or more of the plurality of 16-bit floating point values included in the… training tensor, the detected trend indicative of at least one of: a potential underflow condition or a potential overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
This limitation is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIMS 20-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 20-24 are products, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as system claims 1-3 and 5, respectively. Therefore, claims 20-22 and 24 are rejected for reasons set forth in the 35 U.S.C. 101 rejections of claims 1-3 and 5, respectively.
CLAIM 23 incorporates the rejection of claim 20.
Step 1: The claim is a product, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 20. The claim recites the following limitations:
one or more… parameters indicate an underflow condition or an overflow condition in one or more of the plurality of 16-bit floating point values included in the… training tensor. 
This limitation is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: 
non-transitory, computer-readable storage medium
neural network
All of these addition elements are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Non-transitory, computer-readable storage medium and a neural network are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 25
Step 1: The claim is a product, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation:
implement a tensor data storage structure, comprising: 
a five-bit shared exponent register associated with each respective one of a plurality of 16-bit floating point registers, each of the plurality of 16-bit floating point registers including: 
a first register to store to a mantissa value; 
a second register to store to an exponent value; and 
a third register to store a sign bit; 
a one-bit switch register to selectively combine each respective second register with the five-bit shared exponent register; and 
predict an overflow or underflow condition in one or more of the 16-bit floating point values.
These limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper, but for the recitation of processor circuitry. The limitation “implement a tensor data storage structure” is interpreted as generating a tensor data storage structure drawn by hand with pencil and paper with a plurality of registers. Implementing a floating-point value is also a mathematical computation. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
Processor circuitry
Predictive circuitry
Processor circuitry and predictive circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Processor circuitry and predictive circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record. Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 6, 13, 20, and 25.
	The closest prior art of record is Burger et al. (US 20190340492 A1, cited in PTO-892 filed 07/22/2021), Ide et al. (“A 320-MFLOPS CMOS Floating-point Processing Unit for Superscalar Processors”, cited in the PTO-892 filed 07/22/2021), and Burger et al. (US 10768936 B2, cited in the PTO-892 filed 02/25/2022).

Response to Arguments
Examiner herein responds to the remarks, claims, and specification amendments filed 05/25/2022.

Objections to the Specification (Remarks p. 14): The objections to specification paragraphs [0028] and [0032] are withdrawn due to the amendments to those paragraphs.

Objections to the Claims (Remarks p. 14): The objections to claims 4, 11, 18, and 20-24 for informalities are withdrawn due to the amendments.

Claim Rejections Under 35 U.S.C. 112(a) (Remarks p. 16): The rejections of claims 1-24 for introducing new matter are withdrawn due to the claim amendments. 

Claim Rejections Under 35 U.S.C. 112(b) (Remarks p. 16): The rejections of claims 1-25 for reciting  indefinite limitations are withdrawn due to the claim amendments. 

Claim Rejections Under 35 U.S.C. 101 (Remarks pp. 16-20):  Applicant argues that Claims 1, 6, 13, 20, and 25 improve the functioning of a computer, citing MPEP 2106.04(d)(1). Applicant argues that each of claims 1, 6, 13, 20, and 25 “is a narrowly tailored improvement to computer functionality in a specific technical situation: a computer-based deep learning workload of 16-bit floats with a common exponent.” Applicant argues that the improvement to computers provided by claim 1 is enhancing the speed and accuracy of deep learning on neural networks using a neural network training tensor that includes 16-bit floating point (FP16) numbers that share a common exponent, as recited in spec. para. [0016].
	Examiner notes that MPEP 2106.04(d)(1) states: “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not ‘directed to’ the recited judicial exception” (emphasis added). For each of claims 1, 6, 13, 20, and 25, the additional elements are no more than generally linking the use of the judicial exception to a particular technological environment of machine learning.
Furthermore, Examiner notes that MPEP 2106.04(d)(1) states: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” The alleged improvement of “enhancing the speed and accuracy of deep learning on neural networks using a neural network training tensor that includes 16-bit floating point (FP16) numbers that share a common exponent” sets forth an improvement but in a conclusory manner. Therefore, rejections of claims 1-25 under 35 U.S.C. 101 are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127